DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Election/Restrictions
Newly submitted Claims 27-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The products as set forth in terms of a metal active component comprising (I) gold nanoparticles on a carbon substrate of Claim 26,  (II) silver nanoparticles on a polypropylene substrate of Claim 27, and platinum nanoparticles on a PFTE substrate of Claim 28.  The products as set forth in Claims 27-29 are directed to distinct inventions on specifically different substrates containing different elemental nanoparticles.  Therefore, each of the products as presented can be used for different applications and products, depending on the requirements of the nanoparticle composition and substrate.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 27-28 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
	In view of the cancellation of Claims 19-25 and new Claims 26-28, the previous §112(b) rejections directed to the claims are withdrawn.
In view of the cancellation of Claims 19-25 and new Claims 26-28, the previous prior art rejections directed to the claims are withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the amendments.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2007/0183208 (Sharma) as evidenced by United States Patent Publication No. US 6,136,389 (Conover) and in view of United States Patent Application Publication No. US 2003/0124259 (Kodas).
	In regards to Claim 26, Sharma teaches a method for depositing metals, metal blends and alloys onto substrate surfaces, including microporous substrates, utilizing a plasma operation, where in the process, a liquid solution of a monomer or co-monomer precursor having a metallic component is used to coat the substrate, wherein a deposit consisting essentially of the metallic component in elemental form is deposited on the substrate surface (Abstract).  Sharma teaches that soluble salts of precious metals for service as catalysts may be utilized in either aqueous or organic solvent-based solutions to impregnate porous materials (¶4), and teaches that noble metals such gold can be in the form of precursors that are not limited and such a technique provides a wide range of suitable metallic compounds (¶63, Claim 9), wherein the metal salts are dissolved in the solvent during preparation (¶80), and wherein parameters such as reactor pressure, power, amongst others are controlled (¶¶66-67), and that carbon-based filters or media can serve for a variety of catalytic applications (¶7), wherein substrates can include high surface-activated carbons (¶127) – corresponding to a metal active component, comprising: a metal precursor formulation, and an activated carbon substrate at least partially covered by the metal precursor formulation, wherein the metal precursor formulation is applied on the substrate, wherein the metal precursor formulation applied on the substrate is exposed to low-energy plasma according to a set of exposure parameters.  However, Sharma places no limits on the particle size of the precursor, Sharma does not explicitly teach that the metal active component comprises the resulting activated substrate being filled insider and covered outside by gold nanoparticles of 20 nm size (instant Claim 26).
	In the same field of preparing noble metal coatings on porous substrates with plasma, Conover teaches a method of preparing thin films of noble metals (Abstract), and teaches that with reference to the advantages which flow from products prepared in catalytic applications, it is generally recognized that the level of activity of a given catalyst is a function of the size and structure of the particles comprising the catalyst; the smaller particle size enhances the activity level (Column 14, Lines 24-31). 
One of ordinary skill in the art would have found it obvious to have minimized the size of the gold precursor particles of Sharma, as taught by Conover, in order to increase catalytic activity and performance, as taught by Conover, particularly given that Sharma teaches that the carbon-based filters or media substrates can be used for a variety of catalytic applications.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
	Additionally, in the same field of particle precursors, Kodas teaches that in one mode of precursor particle distribution, the average particle size is about from 10 to 100 nm (¶38) and that nanoparticles may have a volume median particle size of not greater than 100 nm (Claim 30) – corresponding to the metal active component comprises metal particles in the range from 1 nm to 100 nm (instant Claim 19).  Kodas also teaches that the precursors are precursors to noble metals such as silver, copper, platinum, palladium, gold, nickel, or copper (¶198).
	One of ordinary skill in the art would have found it obvious to have utilized the precursor formulation size of 10-100 nm of Kodas within the method of depositing metals of Sharma.  One would have been motivated by the expectation and desire of improved catalytic activity and efficiency, as taught by Conover, for the design and structure of the product of Sharma, by the use of the particle size range of Kodas, in order to improve efficiency, material properties, and functional performance of the product – corresponding to the metal active component comprising the resulting activated substrate being filled insider and covered outside by gold nanoparticles of 20 nm size (instant Claim 26).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Examiner notes that the limitations directed to the metal precursor formulation, including a solution of HAuCl4 in the concentration of 10 wt. % in a mixture of 10 wt. % water, 20 wt. % propylene glycol, and 60 wt. % ethylene glycol, and the formulation being exposed to low energy plasma of RF frequency 13.56 MHz, 50 W power, Argon flow rate 20 sccm, and pressure of 0.6 mbar constitute product-by-process limitations.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
 Given that the product of Sharma in view of Conover and Kodas is structurally and compositionally similar to that of the product as claimed in instant Claim 26 in terms of a metal active component comprising the resulting activated substrate being filled insider and covered outside by gold nanoparticles of 20 nm size (instant Claim 26), one of ordinary skill in the art would expect it to exhibit the same properties as claimed.

	 Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2007/0183208 (Sharma) as evidenced by United States Patent Publication No. US 6,136,389 (Conover) and United States Patent Application Publication No. US 2015/0322573 (Cheng), in view of United States Patent Application Publication No. US 2003/0124259 (Kodas), and online publication "Synthesis of silver nanoparticles using the polyol process and the influence of precursor injection", Kim et al., Institute of Physics Publishing, Nanotechnology 17, pp. 4019-4024, 14 July 2006 (Kim).
In regards to Claim 26, Sharma teaches a method for depositing metals, metal blends and alloys onto substrate surfaces, including microporous substrates, utilizing a plasma operation, where in the process, a liquid solution of a monomer or co-monomer precursor having a metallic component is used to coat the substrate, wherein a deposit consisting essentially of the metallic component in elemental form is deposited on the substrate surface (Abstract).  Sharma teaches that soluble salts of precious metals for service as catalysts may be utilized in either aqueous or organic solvent-based solutions to impregnate porous materials (¶4), and teaches that noble metals such gold can be in the form of precursors that are not limited and such a technique provides a wide range of suitable metallic compounds (¶63, Claim 9), wherein the metal salts are dissolved in the solvent during preparation (¶80), and wherein parameters such as reactor pressure, power, amongst others are controlled (¶¶66-67), and that carbon-based filters or media can serve for a variety of catalytic applications (¶7), wherein substrates can include high surface-activated carbons (¶127) – corresponding to a metal active component, comprising: a metal precursor formulation, and an activated carbon substrate at least partially covered by the metal precursor formulation, wherein the metal precursor formulation is applied on the substrate, wherein the metal precursor formulation applied on the substrate is exposed to low-energy plasma according to a set of exposure parameters.  Additionally, Sharma teaches that in the method of producing the product, the RF energy is delivered at a frequency of substantially 13.56 MHz (Claim 15), and that the discharge power was 1-500 watts, the gas flow rate of gases including argon is 1-500 SCCM, and the pressure being 5-500 mtorr (¶43) – which corresponds to and/or overlaps with the claimed exposure parameters of 13.56 MHz RF frequency, 50 W power, argon flow rate of 20 sccm, and pressure of 0.6 mbar (instant Claim 26).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
However, Sharma places no limits on the particle size of the precursor, Sharma does not explicitly teach that the metal active component comprises the resulting activated substrate being filled insider and covered outside by gold nanoparticles of 20 nm size (instant Claim 26).
	In the same field of preparing noble metal coatings on porous substrates with plasma, Conover teaches a method of preparing thin films of noble metals (Abstract), and teaches that with reference to the advantages which flow from products prepared in catalytic applications, it is generally recognized that the level of activity of a given catalyst is a function of the size and structure of the particles comprising the catalyst; the smaller particle size enhances the activity level (Column 14, Lines 24-31). 
One of ordinary skill in the art would have found it obvious to have minimized the size of the gold precursor particles of Sharma, as taught by Conover, in order to increase catalytic activity and performance, as taught by Conover, particularly given that Sharma teaches that the carbon-based filters or media substrates can be used for a variety of catalytic applications.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
	Additionally, in the same field of particle precursors, Kodas teaches that in one mode of precursor particle distribution, the average particle size is about from 10 to 100 nm (¶38) and that nanoparticles may have a volume median particle size of not greater than 100 nm (Claim 30) – corresponding to the metal active component comprises metal particles in the range from 1 nm to 100 nm (instant Claim 19).  Kodas also teaches that the precursors are precursors to noble metals such as silver, copper, platinum, palladium, gold, nickel, or copper (¶198).
	One of ordinary skill in the art would have found it obvious to have utilized the precursor formulation size of 10-100 nm of Kodas within the method of depositing metals of Sharma.  One would have been motivated by the expectation and desire of improved catalytic activity and efficiency, as taught by Conover, for the design and structure of the product of Sharma, by the use of the particle size range of Kodas, in order to improve efficiency, material properties, and functional performance of the product – corresponding to the metal active component comprising the resulting activated substrate being filled insider and covered outside by gold nanoparticles of 20 nm size (instant Claim 26).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Although Sharma teaches that the noble metal precursors can contain gold and are not limited to acetylacetonates as there is a flexibility in choice of metal blends and alloy compositions, Sharma in view of Kodas as evidenced by Conover does not explicitly teach that the metal precursor for gold is HAuCl4, nor the metal precursor formulation as set forth in instant Claim 26.  
In the same field of creating deposits via plasma of metal precursors comprising gold, Cheng teaches a method of preparing metal from metal precursor solutions via APPJ, wherein the precursor solution has a solute and solvent, wherein the solute is a metal precursor that can be HAuCl4 (Claim 5).  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  One of ordinary skill in the art would have found it obvious to have tried utilizing other known gold precursors for plasma-aided deposition, such as HAuCl4, within the process of Sharma.
	However, Sharma in view of Kodas as evidenced by Conover and Cheng do not explicitly teach the precursor formulation as claimed in instant Claim 26.
	In the same field of nanoparticle production, Kim teaches that it is known in the art to utilize the precursor injection method, where a precursor-containing aqueous solution is injected into hot ethylene glycol, and resulting in reducing particle size and monodispersity (Abstract) – corresponding to a solution containing a noble-based precursor, water, and glycol.  
	It would have been obvious to one of ordinary skill in the art to have added the method of Kim, which includes precursor-containing aqueous solution mixed with ethylene glycol, to that of Sharma in view of Kodas as evidenced by Conover and Cheng, at the effective time of filing.  One skilled in the art would have had the desire and motivation of reducing particle size and improving monodispersity, as taught by Kim, within the product of Sharma in view of Kodas as evidenced by Conover and Cheng, in order to improve quality and yield.
	Although Kim does not explicitly teach the limitations of noble metal-based precursor being 10 wt. % in a mixture including 10 wt.% water and 80 wt.% glycols, with 20 wt. % and 60 wt. % of propylene and ethylene glycol, respectively, given that Kim teaches that the particle size and monodispersity is attributed to process factors, one of ordinary skill in the art would have found it obvious to have arrived at the concentrations and amounts of precursor, water, and glycol as claimed, in order to optimize particle size and monodispersity.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Applicant argues that neither Guillot alone nor in combination with Kim discloses each and every limitation of new Claims 26-28, and thus are not obvious (Applicant’s Arguments, Pages 6-7).
Examiner notes that in view of the new prior art rejections set forth above based on Sharma, Kodas, Conover, Cheng, and Kim, Applicant’s arguments are rendered moot.  Examiner notes that by the election by original presentation of Claim 26 and withdrawn Claims 27 and 28, Applicant’s arguments directed to Claims 27-28 are also moot.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784